Citation Nr: 1647351	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  10-27 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for visual impairment secondary to sarcoidosis.  

2.  Entitlement to an initial increased rating for irritable bowel syndrome (IBS), currently rated 10 percent disabling.

3.  Entitlement to an initial increased rating for chronic lumbosacral strain with spasm, currently rated 20 percent disabling.

4.  Entitlement to an initial increased rating for degenerative disc disease, cervical spine, currently rated 20 percent disabling.

5.  Entitlement to an initial increased rating for residuals, scar, laceration right eye, currently rated 10 percent disabling.

6.  Entitlement to an initial increased rating for residuals, scar, right eye/right parietal scalp, currently rated 10 percent disabling.

7.  Entitlement to an initial compensable rating for sarcoidosis.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 2008.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an October 2008 rating decision, the RO, in pertinent part, denied service connection for visual impairment and granted service connection for sarcoidosis, assigning a noncompensable rating, effective April 1, 2008.  In a February 2009 rating decision, the RO granted service connection for degenerative disc disease, cervical spine (rated 20 percent disabling), chronic lumbosacral strain with spasm (rated 20 percent disabling), laceration scar, right outer eye (rated 10 percent disabling), IBS (rated noncompensable but increased retroactively to 10 percent in a subsequent May 2010 rating decision), all effective April 1, 2008, and scar, right eye/right parietal scalp (rated 10 percent disabling), effective October 23, 2008.  The RO also denied entitlement to a TDIU.  A notice of disagreement was filed in June 2009.  In a May 2010 rating decision, the RO assigned a 10 percent disability rating to IBS, effective April 1, 2008.  A statement of the case was issued in May 2010 and a substantive appeal was received in June 2010.  

In March 2013, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) who has since retired from the Board.  An August 2016 Board letter informed him that he had the opportunity to have another hearing before a VLJ who would decide his claim.  The Veteran indicated in a September 2016 submission that he did not desire a new hearing.  09/17/2016 Hearing Request.

These matters were remanded in October 2013.

In a September 2016 submission, the Veteran referenced teeth grinding, panic attacks, anxiety, posttraumatic stress disorder (PTSD), depression, bilateral carpal tunnel syndrome, sleep issues, dysfunction, and Gulf War syndrome.  The Board notes that a June 2016 rating decision assigned a 70 percent rating to PTSD, effective December 15, 2015, and denied entitlement to service connection for bilateral carpal tunnel syndrome.  The RO also explained that no action could be taken on his Gulf War syndrome claim because he had not claimed a specific disability.  In a July 2016 rating decision, the RO denied entitlement to an increased rating for residuals of neuropathy left hand trauma status post nail extraction, and denied service connection for sleep apnea.  It is not clear whether such submission constitutes new claims or whether he is expressing disagreement with prior rating decisions.  This is referred to the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In the October 2013 Remand, it was noted that the most recent VA examinations were conducted in October 2010.  Although the Veteran had not specifically alleged that his disabilities had worsened since that time, the Board noted that additional medical evidence added to the claims file may indicate that further VA examinations were warranted.  Post-remand, VA examinations were not conducted.  The Veteran has submitted multiple statements in support of his increased rating claims suggesting that his conditions are worse than the assigned ratings.  11/29/2013, 03/25/2014, 09/17/2016 VBMS, Correspondence.  Also, the prior examinations were now conducted over 6 years ago.  The Veteran should be afforded VA examinations to assess the severity of his IBS, lumbar spine disability, cervical spine disability, scars, and sarcoidosis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).

With regard to the claimed visual impairment, an October 2010 VA examination reflects an assessment of sarcoidosis without ocular involvement both eyes.  10/19/2010 VBMS, VA Examination.  The Veteran asserts that his eyes pulsate, he has issues focusing in his right eye, and he sees white spots.  He also states that he has a granuloma growing in his right eye and his eye gets blood red.  11/29/2013, 03/25/2014, 09/17/2016 VBMS, Correspondence.  The Veteran should be afforded another VA examination to assess whether he has any ocular symptoms associated with his sarcoidosis.  

The Veteran has suggested that he may have sought treatment at the VA Medical Center (VAMC) in Columbia, South Carolina, or Shaw Air Force Base (AFB).  11/29/2013 VBMS, Correspondence.  Records should be requested from these facilities.  




TDIU

The Veteran initially raised the claim of entitlement to a TDIU in a June 2009 submission.  See 06/18/2009 & 01/26/2016 VBMS, VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  He reports that he has not worked since retiring from active service.  

The evidence of record reflects that he may have applied for vocational rehabilitation benefits.  10/25/2016 VBMS, VA 28-1900 Disabled Veterans Application for Vocational Rehabilitation.  The Veteran's vocational rehabilitation folder should be associated with the virtual folder.

The Veteran's service-connected disabilities meet the scheduler criteria for a TDIU.  His combined rating is 90 percent.  38 C.F.R. § 4.16 (2015).

A vocational assessment must be completed to assess the impact of the Veteran's service-connected disabilities on his ability to maintain gainful employment.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining an appropriate release from the Veteran, request updated treatment records from Colonial HealthCare and any other identified medical providers.

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.  

2.  Associate with the virtual folder any treatment records from the Columbia VAMC or Shaw AFB.  

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder. 

3.  Associate the Veteran's vocational rehabilitation folder with the virtual folder.

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.

4.  Schedule the Veteran for a VA examination with a clinician with appropriate expertise to assess the nature and etiology of any visual impairment.  The virtual folder should be made available to the examiner for review in conjunction with the examination.  Appropriate testing should be conducted.  

The examiner should respond to the following:

a)  Please identify all disabilities associated with the Veteran's eyes and vision.

b)  Is it at least as likely as not that the Veteran has an eye disability that is proximately due to a service-connected disability, to include sarcoidosis?

c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has an eye disability that has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a service-connected disability, to include sarcoidosis? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  Schedule the Veteran for a VA examination to determine the severity of his irritable bowel syndrome.  All necessary tests and studies should be performed and all findings must be reported in detail.  The examiner should review the virtual folder.  The examiner should identify all symptomatology and other manifestations directly related to the Veteran's service-connected irritable bowel syndrome, to include commenting on whether the Veteran's diarrhea is mild, moderate, or severe, and whether the Veteran has constant abdominal stress.  The examiner should also comment on any incapacitating episodes, and any interference with employment.  

The examiner should also provide an opinion concerning how the IBS affects his functioning.  The examiner should describe the types of limitations he would experience as a result of his IBS.  

The examiner must provide a comprehensive rationale for the opinions.  

6.  Schedule the Veteran for an orthopedic examination with an examiner with appropriate expertise to assess the severity of his lumbar spine and cervical spine disabilities.  The virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examination of the lumbar and cervical spine should include range of motion studies that are consistent with the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), considering both active and passive range of motion, and both weight and nonweight-bearing.

With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability, incoordination, or flare-ups.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weightbearing and, if possible.  If not possible, please explain why.

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.

The examiner should specifically state if ankylosis and muscle spasm are present.  

The examiner is advised that the Veteran is competent to report limitations during flare-ups.  

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months.

The examiner should also describe all neurologic manifestations, to include, but not limited to bowel or bladder impairment.  

The examiner should also provide an opinion concerning how the lumbar and cervical spine disabilities affect his functioning.  The examiner should describe the types of limitations he would experience as a result of his lumbar and cervical spine disabilities.  

The examiner must provide a comprehensive rationale for the opinions.  

6.  Schedule the Veteran for a VA examination to determine the level of disfigurement of his service-connected scar of the right outer eye and right eye/parietal scalp.  The examiner should specifically comment on each of the eight disfiguring factors under Diagnostic Code 7800 for the scars:

(1)  scar five or more inches in length; 

(2)  scar at least one-quarter inch wide at widest part; 

(3)  surface contour of scar elevated or depressed on palpation; 

(4)  scar adherent to underlying tissue; 

(5)  skin hypo-or hyper- pigmented in an area exceeding six square inches (39 sq. cm.); 

(6)  skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 

(7)  underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or

(8)  skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

The examiner should comment on whether either scar is painful or unstable.

7.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to determine the current severity of his sarcoidosis.  The examiner must review the virtual folder in conjunction with the examination.   Appropriate testing should be conducted.

The examiner should offer an opinion as to whether the Veteran's sarcoidosis has been characterized by pulmonary involvement with persistent symptoms requiring the use of one or more corticosteroids.

If so, the examiner should specify all dates or date ranges for which the Veteran has been on corticosteroid treatment for sarcoidosis.

Additionally, for each range of dates of corticosteroid treatment for sarcoidosis, the examiner should state whether the corticosteroid treatment was (1) chronic low dose (maintenance) or intermittent, or (2) systemic high dose (therapeutic) for control.

Finally, the examiner should state whether the Veteran's sarcoidosis results in chronic bronchitis or extra-pulmonary involvement, and, if so, describe the resulting disorders and explain the etiological connection to the Veteran's sarcoidosis.

The examiner should also provide an opinion concerning how the sarcoidosis affects functioning.  The examiner should describe the types of limitations he would experience as a result of his sarcoidosis.

The examiner must provide a comprehensive rationale for the opinions.  

8.  Request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  The virtual folder should be made available to the examiner.  The report should be prepared and associated with the virtual folder.

9.  After completion of the above, review the expanded record and readjudicate the service connection issue, increased rating issues, and entitlement to a TDIU.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




